—In an action to recover damages for personal injuries, etc., the defendants Richard Perfit, Alice Wetchler, Martin Perfit, and Ram Realty Associates appeal from so much of an order of Supreme Court, Kings County (Hutcherson, J.), dated January 24, 1997, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them since there are material issues of fact which require a trial (see, CPLR 3212 [b]).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.